Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 September 22, 2015

The Court of Appeals hereby passes the following order:

A16A0099. NOAH S. ROSNER v. BARBARA JO CALL.

      Noah S. Rosner filed an application for discretionary appeal, seeking review
of the trial court’s order denying his motion to set aside a judgment under OCGA §
9-11-60 (g). Such orders are generally directly appealable, so we granted the
application under OCGA § 5-6-35 (j). Case Number A15D0501 (Aug. 11, 2015).
Rosner filed a notice of appeal following our grant of his discretionary application,
and that notice of appeal is now before us. It appears, however, that Rosner had
previously filed a notice of appeal from the same order in the trial court, and that
appeal has been docketed in this Court as Case Number A16A0007. Because this case
is duplicative of Case Number A16A0007, we hereby DISMISS this case as
superfluous. Case Number A16A0007 remains pending for disposition.



                                       Court of Appeals of the State of Georgia
                                                                            09/22/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.